Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation
Claim 1 recites “intended to” and “to be” in several limitations, such as “intended to be arranged on the periphery of said rotor” and “is mounted to be rotatably movable”. The elements following these wordings are interpreted as intended use and are hence not required by the claim. If applicant meant to positively recite the limitations, the intended use wordings need to be removed. For example, change “intended to be arranged on the periphery of said rotor” to “ and rotatably movable”. The same logic and interpretation applies to claims 2-8.
The term “moveable” is interpreted as mere capability of moving or being able to be moved, even if it entails disassembling some elements, regardless of whether the moveable element actually moves in operation or not. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “control means” in claim 1, 3, 4, 5, 7, 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  fix the spelling of “pivotsed”.  Appropriate correction is required.
Claims 1-8 are objected to because of the following informalities:  claim 1 recites “a plurality of variable-pitch blades”, then recites “the blades”, then recites “the variable-pitch blades”, then recites “each variable-pitch blade”, then recites “the blade”. This inconsistency continues into the dependent claims. Change the recitations and make them consistent. Make the same correction in claims 7 and 8. If applicant recites “a plurality of variable-pitch blades” followed by “the blades”, it cannot go back and has to be kept as “the blades”. It is however preferred to keep the initial language and recite “a plurality of variable-pitch blades” and “the plurality of variable-pitch blades” and “each of the plurality of variable-pitch blades”. Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  claims 7 and 8 recite that the distributor has a plurality of variable-pitch blades twice. Remove one of them.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  remove the element numbers.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a distributor in the preamble. Claim 1 also recites that the distributor is intended to be used in a turbomachine, hence interpreted as mere intended use. Claim 1 then recites that the “said distributor comprising […]”. However, claim 1 later recites elements of the turbomachine in the claim, sometimes as intended use, such as “intended to be arranged on the periphery of said rotor” and “intended to be arranged opposite the leading edge on the rotor vanes” in claim 1, and sometimes recited positively such as “a passage cross section of an air stream from said distributor to said rotor” in claim 1 and “where AR defines the radial spacing between the trailing edge of the blade and the leading edge of the rotor vanes” in claim 5 (note that without a rotor there would be no passage). It is not clear if the turbomachine and its elements, such as a rotor equipped with vanes, are positively recited and required by the claim or not, because a distributor cannot comprise of a rotor and vanes. Applicant may obviate this rejection by reciting “a distributor assembly”, or by reciting “a turbomachine” and removing the intended use languages from the claim.
Claim 1 recites “said distributor comprising an annular grill extending about said central axis, intended to be arranged on the periphery of said rotor and comprising a plurality of variable-pitch blades”. It is not clear if “intended to be arranged on the periphery of said rotor” and “comprising a plurality of variable-pitch blades” are referring to “said distributor” or to “an annular grill”.
Claim 1 recites “and/or”. It is not clear if the limitations following the and/or clause are positively recited and required or not.
Claim 5 recites “any position of the pivot shaft of this blade”. It is not clear what “this” refers to and which blade is “this blade”.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 2-4 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bykanov et al. (DE 10 2010 047 251), referred to hereafter as Bykanov.
With regard to claim 1, Bykanov discloses a distributor of a turbomachine radial turbine ([0026]) comprising a rotor equipped with vanes adapted to be rotated about a central axis (a rotor is inherent in a turbine. See also [0006]), said distributor comprising an annular grill (1) extending about said central axis, intended to be arranged on the periphery of said rotor and comprising a plurality of variable-pitch blades (2) arranged about said central axis delimiting between the blades a passage cross section of an air stream from said distributor to said rotor (Fig. 1), each of the variable-pitch blades further extending in a main direction and having a leading edge and a trailing edge intended to be arranged opposite the leading edge on the rotor vanes (Fig. 1), wherein each variable-pitch blade is mounted to be rotatably movable (compare Fig. 3 and 4) about a pivot shaft (9) extending parallel to the central axis, the pivot shaft being movable relative to the central axis in a translation direction (the shaft moves in the slot 5, 8, see Fig. 1-4), comprising at least one radial component, so that the blade, upon actuation of control means, pivotsed about the pivot shaft and/or ([0016]) moves relative to the central axis in said translation direction so as to be able to modify said passage cross section of the air stream from upstream to downstream of the distributor, by controlling respectively a metal angle, formed between the main direction of the blade and the radial direction, and the radial spacing which separates the trailing edge of the blade and the leading edge of the rotor vanes (Fig. 1-4).

With regard to claim 6, Bykanov further discloses that the distributor comprises at least thirteen variable-pitch blades which are evenly distributed about the central axis (Fig. 1).

With regard to claim 7, Bykanov discloses a turbomachine radial turbine ([0026]) extending along a central axis and comprising a rotor equipped with vanes mounted to be rotatably movable about said central axis (a rotor is inherent in a turbine), a distributor arranged on the periphery of said rotor (Fig. 1) comprising a plurality of variable-pitch blades (2), and a volute comprising an air inlet and an air outlet opening onto said plurality of variable-pitch blades ([0026], a volute is inherent in a radial turbine. Also see [0006]), wherein said distributor is a distributor comprising: a plurality of variable-pitch blades (2) arranged about said central axis delimiting between the blades a passage cross section of an air stream from said distributor to said rotor (Fig. 1), each of the variable-pitch blades further extending in a main direction and having a leading edge and a trailing edge intended to be arranged opposite the leading edge on the rotor vanes (Fig. 1), wherein each variable-pitch blade is mounted to be rotatably movable (compare Fig. 3 and 4) about a pivot shaft (9) extending parallel to the central axis, the pivot shaft being movable relative to the central axis in a translation direction (the shaft moves in the slot 5, 8, see Fig. 1-4) comprising at least one radial component, so that the blade, upon actuation of control means, pivots about the pivot shaft and/or ([0016]) moves relative to the central axis in said translation direction so as to be able to modify said passage cross section of the air stream from upstream to downstream of the distributor, by controlling respectively a metal angle formed between the main direction of the blade and the radial direction, and the radial spacing which separates the trailing edge of the blade and the leading edge of the rotor vanes.
--------------------------------------------------------------------------------------------------------------------
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 2019/0153889), referred to hereafter as Hu.
With regard to claim 1, Hu discloses a distributor of a turbomachine radial turbine comprising a rotor equipped with vanes adapted to be rotated about a central axis (Fig. 1, 2), said distributor comprising an annular grill (Fig. 3A/B/C) extending about said central axis, intended to be arranged on the periphery of said rotor and comprising a plurality of variable-pitch blades (304) arranged about said central axis delimiting between the blades a passage cross section of an air stream from said distributor to said rotor (Fig. 3A/B/C), each of the variable-pitch blades further extending in a main direction and having a leading edge and a trailing edge intended to be arranged opposite the leading edge on the rotor vanes (Fig. 3A/B/C), wherein each variable-pitch blade is mounted to be rotatably movable (see arrow 307 in Fig. 3B and [0040]) about a pivot shaft (Fig. 3B, 7A/B) extending parallel to the central axis, the pivot shaft being movable relative to the central axis in a translation direction ([0040], the blades slide in slots 319, 320, see also Fig. 5A/B/C and 7A/B), comprising at least one radial component, so that the blade, upon actuation of control means, pivotsed about the pivot shaft and/or moves relative to the central axis in said translation direction so as to be able to modify said passage cross section of the air stream from upstream to downstream of the distributor, by controlling respectively a metal angle, formed between the main direction of the blade and the radial direction, and the radial spacing which separates the trailing edge of the blade and the leading edge of the rotor vanes (Fig. 3-7).

With regard to claim 7, Hu discloses a turbomachine radial turbine (Fig. 1, 2) extending along a central axis and comprising a rotor equipped with vanes mounted to be rotatably movable about said central axis (Fig. 1, 2), a distributor arranged on the periphery of said rotor comprising a plurality of variable-pitch blades (304), and a volute (Fig. 2) comprising an air inlet and an air outlet opening onto said plurality of variable-pitch blades (Fig. 2), wherein said distributor is a distributor comprising: a plurality of variable-pitch blades (304) arranged about said central axis delimiting between the blades a passage cross section of an air stream from said distributor to said rotor (Fig. 3A/B/C), each of the variable-pitch blades further extending in a main direction and having a leading edge and a trailing edge intended to be arranged opposite the leading edge on the rotor vanes (Fig. 3A/B/C), wherein each variable-pitch blade is mounted to be rotatably movable (see arrow 307 in Fig. 3B and [0040]) about a pivot shaft (Fig. 3B, 7A/B) extending parallel to the central axis, the pivot shaft being movable relative to the central axis in a translation direction ([0040], the blades slide in slots 319, 320, see also Fig. 5A/B/C and 7A/B) comprising at least one radial component, so that the blade, upon actuation of control means, pivots about the pivot shaft and/or moves relative to the central axis in said translation direction so as to be able to modify said passage cross section of the air stream from upstream to downstream of the distributor, by controlling respectively a metal angle formed between the main direction of the blade and the radial direction, and the radial spacing which separates the trailing edge of the blade and the leading edge of the rotor vanes (Fig. 3-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bykanov et al. (DE 10 2010 047 251), referred to hereafter as Bykanov in view of Beers et al. (US 2014/0322000), referred to hereafter as Beers.
With regard to claim 8:
Bykanov discloses a turbomachine comprising at least one turbine and one compressor, wherein said turbine is a radial turbine extending along a central axis and comprising a rotor equipped with vanes mounted to be rotatably movable about said central axis ([0026], [0006]), a distributor arranged on the periphery of said rotor comprising a plurality of variable-pitch blades (2), and a volute comprising an air inlet and an air outlet opening onto said plurality of variable-pitch blades ([0026], [0006]), wherein said distributor is a distributor comprising: a plurality of variable-pitch blades (2) arranged about said central axis delimiting between the blades a passage cross section of an air stream from said distributor to said rotor (Fig. 1), each of the variable-pitch blades further extending in a main direction and having a leading edge and a trailing edge intended to be arranged opposite the leading edge on the rotor vanes, wherein each variable-pitch blade is mounted to be rotatably movable (compare Fig. 3 and 4) about a pivot shaft (9) extending parallel to the central axis, the pivot shaft being movable relative to the central axis in a translation direction comprising at least one radial component (the shaft moves in the slot 5, 8, see Fig. 1-4), so that the blade, upon actuation of control means, pivots about the pivot shaft and/or ([0016]) moves relative to the central axis in said translation direction so as to be able to modify said passage cross section of the air stream from upstream to downstream of the distributor, by controlling respectively a metal angle formed between the main direction of the blade and the radial direction, and the radial spacing which separates the trailing edge of the blade and the leading edge of the rotor vanes (Fig. 1-4).
Bykanov does not appear to explicitly disclose an air conditioning system for an aircraft comprising the disclosed turbomachine.
However, Beers, which is in the same field of endeavor of turbines, teaches turbomachine comprising at least one turbine and one compressor, and further teaches using the turbomachine as an air conditioning system for an aircraft ([0002], [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results and use the turbomachine of Bykanov as an air conditioning system for an aircraft to yield predictable results of conditioning the air for use on the aircraft.
--------------------------------------------------------------------------------------------------------------------
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2019/0153889), referred to hereafter as Hu in view of Beers et al. (US 2014/0322000), referred to hereafter as Beers.
With regard to claim 8:
Hu discloses a turbomachine comprising at least one turbine and one compressor, wherein said turbine is a radial turbine extending along a central axis and comprising a rotor equipped with vanes mounted to be rotatably movable about said central axis (Fig. 1, 2), a distributor arranged on the periphery of said rotor comprising a plurality of variable-pitch blades (304), and a volute comprising an air inlet and an air outlet opening onto said plurality of variable-pitch blades (Fig. 2), wherein said distributor is a distributor comprising: a plurality of variable-pitch blades (304) arranged about said central axis delimiting between the blades a passage cross section of an air stream from said distributor to said rotor (Fig. 3A/B/C), each of the variable-pitch blades further extending in a main direction and having a leading edge and a trailing edge intended to be arranged opposite the leading edge on the rotor vanes, wherein each variable-pitch blade is mounted to be rotatably movable (see arrow 307 in Fig. 3B and [0040]) about a pivot shaft (Fig. 3B, 7A/B) extending parallel to the central axis, the pivot shaft being movable relative to the central axis in a translation direction comprising at least one radial component ([0040], the blades slide in slots 319, 320, see also Fig. 5A/B/C and 7A/B), so that the blade, upon actuation of control means, pivots about the pivot shaft and/or moves relative to the central axis in said translation direction so as to be able to modify said passage cross section of the air stream from upstream to downstream of the distributor, by controlling respectively a metal angle formed between the main direction of the blade and the radial direction, and the radial spacing which separates the trailing edge of the blade and the leading edge of the rotor vanes (Fig. 3-7).
Hu does not appear to explicitly disclose an air conditioning system for an aircraft comprising the disclosed turbomachine.
However, Beers, which is in the same field of endeavor of turbines, teaches turbomachine comprising at least one turbine and one compressor, and further teaches using the turbomachine as an air conditioning system for an aircraft ([0002], [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results and use the turbomachine of Hu as an air conditioning system for an aircraft to yield predictable results of conditioning the air for use on the aircraft.

Allowable Subject Matter
Claim(s) 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to claim 2, the prior at doesn’t disclose that the pivot shaft of each blade is mounted to be movable in radial translation with respect to the central axis so that said translation direction coincides with the radial direction. Claims 3 and 4 depend from claim 2. With regard to claim 5, the prior art doesn’t disclose that said control means of said variable-pitch blades are configured to be able to keep, for each blade, and for any position of the pivot shaft of this blade, the coefficient El=ΔR/H·cos(α3 f) constant, where ΔR defines the radial spacing between the trailing edge of the blade and the leading edge of the rotor vanes, α3f defines the angle formed between the direction of air flow at the trailing edge of the blade and the radial direction, and H defines the height, in the direction of the central axis, of the air stream. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the application, nor any motivation, to modify the prior arts for these deficiencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar air distributors such as US 6419464, US 9890700, US 20120082539, US 4355953, US 8653687, US 4657476, US 8240984, US 6814540, US 6547520, US 5851104, US 4780049, US 20190249611, and US 6935839.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799